DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 37 is/are objected to because of the following informalities: 
Claim 37, lines 1-2, “a through a hole” should be “a through hole”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 31, 36-37 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the support surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 30 recites the limitation “a support face”; therefore, Examiner suggests Applicant to amend claim 31 to depend on claim 30 to overcome the 112(b) rejection.
Regarding claim 36, the phrase "a second outer diameter larger than the second outer diameter" in line 7 renders the claim indefinite because it is unclear. It is unclear how a second 
Claim 37 is rejected by virtue of depending on claim 36.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 25-31, 34-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dugand et al. (US 2013/0053788).
Regarding claim 21, Dugand discloses 
A safety device (11, figs. 1a-2b and pars. 0043-0054) for a medicament container (12), the safety device (11) comprising: 
a first sheath (40) comprising a first ledge (54, fig. 1a) and a second ledge (43, fig. 1b); 
a second sheath (14) telescopically arranged (figs. 1a-1b) with the first sheath (40) and releasably coupled (via 34, figs. 1a-1b) to the first ledge (54); and 
a finger flange (44/45) comprising: 
a resilient clip (48, fig. 2a) adapted to engage (par. 0046) the second ledge (43) of the first sheath (40), 

a support portion (45 and lateral portion of 44) extending radially from the central portion (central portion of 44/45) (see figs. 1a-2b).

    PNG
    media_image1.png
    577
    781
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    418
    773
    media_image2.png
    Greyscale


Regarding claim 25, Dugand discloses 
The safety device of claim 21, wherein a protrusion (portion of 43 that is snap-fastened with 48, see fig. 1a) is arranged on one of the finger flange and the first sheath (Examiner notes: see fig. 1a, protrusion is arranged on the first sheath 40), and wherein the protrusion (portion of 43 that is snap-fastened with 48, see fig. 1a) is arranged to engage a recess (recess of 48) in the other one of the finger flange and the first sheath (Examiner notes: see fig. 1a, recess in the finger flange 44/45) so as to limit relative rotation (par. 0046) between the first sheath (40) and the finger flange (44/45).
Regarding claim 26, Dugand discloses 
The safety device of claim 21, wherein the finger flange (44/45, figs. 1a-2b) comprises: 
a hole (hole of 44/45) adapted to receive the first sheath (40) (see fig. 2b); and 
a central recess (recess of 44/45 where 43 is positioned within, see fig. 2a) disposed adjacent to the hole (hole of 44/45, see fig. 2a) adapted to receive the second ledge (43).
Regarding claim 27, Dugand discloses 

Regarding claim 28, Dugand discloses 
The safety device of claim 27, wherein the retaining wall (49/51) abuts an entire periphery of the second ledge (periphery of 43) (see fig. 2a).
Regarding claim 29, Dugand discloses 
The safety device of claim 21, wherein the finger flange (44/45) comprises: 
a hole (hole of 44/45) adapted to receive the first sheath (40) (see fig. 2b); and 
a lateral recess (see annotated fig. 2b below) disposed adjacent the hole (hole of 44/45).

    PNG
    media_image3.png
    465
    769
    media_image3.png
    Greyscale


Regarding claim 30, Dugand discloses 
The safety device of claim 21, wherein the support portion (45 and lateral portion of 44) comprises a support surface (46), wherein the support surface (46) is made of a first material (material of 46, see par. 0022), wherein the support portion (45 and lateral portion of 44) is 
Regarding claim 31, Dugand discloses 
The safety device of claim 21, wherein the support surface (46) comprises one or more frictional features (50, see fig. 2b and par. 0046).
Regarding claim 34, Dugand discloses 
The safety device of claim 21, wherein the support portion (45 and lateral portion of 44) comprises a substantially flat proximal surface (Examiner notes: see figs. 1a-1b, proximal surface of 44 is substantially flat for 43 to rest on) and a concave distal surface (Examiner notes: see figs. 1a and 2b for the concave distal surface between elements 50) or a concave proximal surface and a concave distal surface.
Regarding claim 35, Dugand discloses 
A medicament delivery device (10, figs. 1a-2b and pars. 0043-0054), comprising: 
a medicament container (12, fig. 1a); and 
a safety device (11, figs. 1a-2b) for the medicament container (12), the safety device comprising: 
a first sheath (40) comprising a first ledge (54, fig. 1a) and a second ledge (43, fig. 1b), 
a second sheath (14) telescopically arranged (figs. 1a-1b) with the first sheath (40) and releasably coupled (via 34, figs. 1a-1b) to the first ledge (54), and 
a finger flange (44/45) comprising: 
a resilient clip (48, fig. 2a) adapted to engage (par. 0046) the second ledge (43) of the first sheath (40), 
a central portion (central portion of 44/45, figs. 2a-2b) comprising a substantially flat proximal surface (proximal surface of the central portion of 44/45) (Examiner notes: see figs. 1a-
a support portion (45 and lateral portion of 44) extending radially from the central portion (central portion of 44/45) (see figs. 1a-2b).

    PNG
    media_image1.png
    577
    781
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    418
    773
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dugand et al. (US 2013/0053788).
Regarding claim 32, Dugand discloses the safety device of claim 31, as set forth above, except for wherein the support surface is formed by overmolding or by two-shot injection molding.
Examiner notes: claim 32 is treated as product-by-process claim. As set forth in MPEP 2113, product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same of similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2213. The process of “being formed by overmolding or two-shot injection molding” does not appear to provide any additional or modified structure to “the support surface”; therefore, Dugand’s support surface meets the claimed limitation of claim 32.

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dugand et al. (US 2013/0053788) in view of Hitscherich, JR. et al. (US 2015/0057608).
Regarding claim 33, Dugand discloses the safety device of claim 21, wherein the finger flange (44/45) comprises a hole (hole of 44/45) adapted to receive the first sheath (40) (see fig. 2b)
Dugand is silent about wherein a radial distance between an outer radial surface and an outer diameter of the hole is approximately 20 mm.
However, Hitscherich teaches a system (fig. 10C) comprising a radial distance between an outer radial surface and an outer diameter of the hole is 25.913mm (see fig. 10C).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Dugand’s safety device to have the radial distance between an outer radial surface and an outer diameter of the hole being 25.913mm, as taught by Hitscherich, for the purpose of providing sufficient structure for users to receive portions of a patient or cargiver’s fingers or hand to assist in gripping (par. 0090 by Hitscherich).

Claim(s) 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dugand et al. (US 2013/0053788) in view of Abry (US 2010/0286619).
Regarding claim 36, Dugand discloses
A safety device (11, figs. 1a-2b, 10 and pars. 0043-0054. Examiner notes: see par. 0042 for fig. 10 is a view similar to fig. 1a of an assembly in a ninth embodiment. Therefore, see figs. 1a-2b for the components of device 10) for a medicament container (12), the safety device (11) comprising: 
a first sheath (40) comprising a first ledge (54, fig. 1a) and a second ledge (43, fig. 1b); 
a second sheath (14) telescopically arranged (figs. 1a-1b) with the first sheath (40) and releasably coupled (via 34, figs. 1a-1b) to the first ledge (54);   
a finger flange (44/45) comprising a resilient clip (48, fig. 2a) adapted to engage (par. 0046) the second ledge (43) of the first sheath (40); and
a cap (76) comprising a cylindrical portion (cylindrical portion of 76) having a first outer diameter (outer diameter of cylindrical portion of 76, see fig. 10) 

Dugand is silent about a cap comprising a disc portion having a second outer diameter larger than the first outer diameter.
However, Abry teaches a cap (33, figs. 2 and 6b) comprising a cylindrical portion (see annotated fig. 6b below) having a first outer diameter (see annotated fig. 6b below), and a disc portion (see annotated fig. 6b below) having a second outer diameter (see annotated fig. 6b below) larger than the first outer diameter (see annotated fig. 6b below).

    PNG
    media_image4.png
    504
    854
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Dugand’s cap such that the cap comprises a cylindrical portion and a disc portion, as taught by Abry, for the purpose of providing more gripping surface for the user (par. 0075 of Abry).
Regarding claim 37, Dugand in view of Abry,
Dugand further discloses wherein the cylindrical portion (cylindrical portion of 76) comprises a through hole (hole of 76) adapted to accommodate a needle shield (78) (see fig. 10).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 21, 34 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 16-19 of U.S. Patent No. 10,363,379 (Darras et al.). Although the all of the limitations of the application claims can be found in the patent claims.
Regarding claim 21, see claim 16 of Darras.
Regarding claim 34, see claim 17 of Darras.

Regarding claim 21, see claim 18 of Darras.
Regarding claim 34, see claim 19 of Darras.

Claim(s) 22-33, 35 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 2 of U.S. Patent No. 10,363,379 (Darras et al.) in view of Dugand et al. (US 2013/0053788).
Regarding claim 22, Darras discloses all of the elements of the claim (see claim 2 of Darras) except for a central portion comprising a substantially flat proximal surface and a distal surface that is concave or substantially flat, and a support portion extending radially from the central portion.
However, Dugand teaches a safety device (11, figs. 1a-2b) comprising a finger flange (44/45) with a central portion (central portion of 44/45, figs. 2a-2b) comprising a substantially flat proximal surface (proximal surface of the central portion of 44/45) (Examiner notes: see figs. 1a-1b, the proximal surface of the central portion of 44/45 is substantially flat for 43 to rest on) and a distal surface that is concave or substantially flat (see annotated fig. 1b above for the concave distal surface and see annotated fig. 2b above for substantially flat distal surface), and a support portion (45 and lateral portion of 44) extending radially from the central portion (central portion of 44/45) (see figs. 1a-2b).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Darras’s device such that the finger flange 
Regarding claim 23, Darras discloses all of the elements of the claim (see claim 3 of Darras) except for a central portion comprising a substantially flat proximal surface and a distal surface that is concave or substantially flat, and a support portion extending radially from the central portion.
However, Dugand teaches a safety device (11, figs. 1a-2b) comprising a finger flange (44/45) with a central portion (central portion of 44/45, figs. 2a-2b) comprising a substantially flat proximal surface (proximal surface of the central portion of 44/45) (Examiner notes: see figs. 1a-1b, the proximal surface of the central portion of 44/45 is substantially flat for 43 to rest on) and a distal surface that is concave or substantially flat (see annotated fig. 1b above for the concave distal surface and see annotated fig. 2b above for substantially flat distal surface), and a support portion (45 and lateral portion of 44) extending radially from the central portion (central portion of 44/45) (see figs. 1a-2b).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Darras’s device such that the finger flange comprises a central portion and a support portion, as taught by Dugand, for the purpose of providing sufficient structure for the user to grip the device (par. 0046 of Dugand).
Regarding claim 24, Darras discloses all of the elements of the claim (see claim 4 of Darras) except for a central portion comprising a substantially flat proximal surface and a distal surface that is concave or substantially flat, and a support portion extending radially from the central portion.
However, Dugand teaches a safety device (11, figs. 1a-2b) comprising a finger flange (44/45) with a central portion (central portion of 44/45, figs. 2a-2b) comprising a substantially flat proximal surface (proximal surface of the central portion of 44/45) (Examiner notes: see figs. 1a-1b, the proximal surface of the central portion of 44/45 is substantially flat for 43 to rest on) and 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Darras’s device such that the finger flange comprises a central portion and a support portion, as taught by Dugand, for the purpose of providing sufficient structure for the user to grip the device (par. 0046 of Dugand).
Regarding claim 25, Darras discloses all of the elements of the claim (see claim 5 of Darras) except for a central portion comprising a substantially flat proximal surface and a distal surface that is concave or substantially flat, and a support portion extending radially from the central portion.
However, Dugand teaches a safety device (11, figs. 1a-2b) comprising a finger flange (44/45) with a central portion (central portion of 44/45, figs. 2a-2b) comprising a substantially flat proximal surface (proximal surface of the central portion of 44/45) (Examiner notes: see figs. 1a-1b, the proximal surface of the central portion of 44/45 is substantially flat for 43 to rest on) and a distal surface that is concave or substantially flat (see annotated fig. 1b above for the concave distal surface and see annotated fig. 2b above for substantially flat distal surface), and a support portion (45 and lateral portion of 44) extending radially from the central portion (central portion of 44/45) (see figs. 1a-2b).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Darras’s device such that the finger flange comprises a central portion and a support portion, as taught by Dugand, for the purpose of providing sufficient structure for the user to grip the device (par. 0046 of Dugand).
Regarding claim 26, Darras discloses all of the elements of the claim (see claim 7 of Darras) except for a central portion comprising a substantially flat proximal surface and a distal 
However, Dugand teaches a safety device (11, figs. 1a-2b) comprising a finger flange (44/45) with a central portion (central portion of 44/45, figs. 2a-2b) comprising a substantially flat proximal surface (proximal surface of the central portion of 44/45) (Examiner notes: see figs. 1a-1b, the proximal surface of the central portion of 44/45 is substantially flat for 43 to rest on) and a distal surface that is concave or substantially flat (see annotated fig. 1b above for the concave distal surface and see annotated fig. 2b above for substantially flat distal surface), and a support portion (45 and lateral portion of 44) extending radially from the central portion (central portion of 44/45) (see figs. 1a-2b).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Darras’s device such that the finger flange comprises a central portion and a support portion, as taught by Dugand, for the purpose of providing sufficient structure for the user to grip the device (par. 0046 of Dugand).
Regarding claim 27, Darras discloses all of the elements of the claim (see claim 9 of Darras) except for a central portion comprising a substantially flat proximal surface and a distal surface that is concave or substantially flat, and a support portion extending radially from the central portion.
However, Dugand teaches a safety device (11, figs. 1a-2b) comprising a finger flange (44/45) with a central portion (central portion of 44/45, figs. 2a-2b) comprising a substantially flat proximal surface (proximal surface of the central portion of 44/45) (Examiner notes: see figs. 1a-1b, the proximal surface of the central portion of 44/45 is substantially flat for 43 to rest on) and a distal surface that is concave or substantially flat (see annotated fig. 1b above for the concave distal surface and see annotated fig. 2b above for substantially flat distal surface), and a support portion (45 and lateral portion of 44) extending radially from the central portion (central portion of 44/45) (see figs. 1a-2b).

Regarding claim 28, Darras discloses all of the elements of the claim (see claim 10 of Darras) except for a central portion comprising a substantially flat proximal surface and a distal surface that is concave or substantially flat, and a support portion extending radially from the central portion.
However, Dugand teaches a safety device (11, figs. 1a-2b) comprising a finger flange (44/45) with a central portion (central portion of 44/45, figs. 2a-2b) comprising a substantially flat proximal surface (proximal surface of the central portion of 44/45) (Examiner notes: see figs. 1a-1b, the proximal surface of the central portion of 44/45 is substantially flat for 43 to rest on) and a distal surface that is concave or substantially flat (see annotated fig. 1b above for the concave distal surface and see annotated fig. 2b above for substantially flat distal surface), and a support portion (45 and lateral portion of 44) extending radially from the central portion (central portion of 44/45) (see figs. 1a-2b).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Darras’s device such that the finger flange comprises a central portion and a support portion, as taught by Dugand, for the purpose of providing sufficient structure for the user to grip the device (par. 0046 of Dugand).
Regarding claim 29, Darras discloses all of the elements of the claim (see claim 8 of Darras) except for a central portion comprising a substantially flat proximal surface and a distal surface that is concave or substantially flat, and a support portion extending radially from the central portion.
However, Dugand teaches a safety device (11, figs. 1a-2b) comprising a finger flange (44/45) with a central portion (central portion of 44/45, figs. 2a-2b) comprising a substantially flat 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Darras’s device such that the finger flange comprises a central portion and a support portion, as taught by Dugand, for the purpose of providing sufficient structure for the user to grip the device (par. 0046 of Dugand).
Regarding claim 30, Darras discloses all of the elements of the claim (see claim 12 of Darras) except for the central portion comprising a substantially flat proximal surface and a distal surface that is concave or substantially flat.
However, Dugand teaches a safety device (11, figs. 1a-2b) comprising a finger flange (44/45) with a central portion (central portion of 44/45, figs. 2a-2b) comprising a substantially flat proximal surface (proximal surface of the central portion of 44/45) (Examiner notes: see figs. 1a-1b, the proximal surface of the central portion of 44/45 is substantially flat for 43 to rest on) and a distal surface that is concave or substantially flat (see annotated fig. 1b above for the concave distal surface and see annotated fig. 2b above for substantially flat distal surface), and a support portion (45 and lateral portion of 44) extending radially from the central portion (central portion of 44/45) (see figs. 1a-2b).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Darras’s device such that the finger flange comprises a central portion, as taught by Dugand, for the purpose of providing sufficient structure for the user to grip the device (par. 0046 of Dugand).
Regarding claim 31, Darras discloses all of the elements of the claim (see claim 13 of Darras) except for the central portion comprising a substantially flat proximal surface and a distal surface that is concave or substantially flat.
However, Dugand teaches a safety device (11, figs. 1a-2b) comprising a finger flange (44/45) with a central portion (central portion of 44/45, figs. 2a-2b) comprising a substantially flat proximal surface (proximal surface of the central portion of 44/45) (Examiner notes: see figs. 1a-1b, the proximal surface of the central portion of 44/45 is substantially flat for 43 to rest on) and a distal surface that is concave or substantially flat (see annotated fig. 1b above for the concave distal surface and see annotated fig. 2b above for substantially flat distal surface), and a support portion (45 and lateral portion of 44) extending radially from the central portion (central portion of 44/45) (see figs. 1a-2b).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Darras’s device such that the finger flange comprises a central portion, as taught by Dugand, for the purpose of providing sufficient structure for the user to grip the device (par. 0046 of Dugand).
Regarding claim 32, Darras discloses all of the elements of the claim (see claim 14 of Darras) except for the central portion comprising a substantially flat proximal surface and a distal surface that is concave or substantially flat.
However, Dugand teaches a safety device (11, figs. 1a-2b) comprising a finger flange (44/45) with a central portion (central portion of 44/45, figs. 2a-2b) comprising a substantially flat proximal surface (proximal surface of the central portion of 44/45) (Examiner notes: see figs. 1a-1b, the proximal surface of the central portion of 44/45 is substantially flat for 43 to rest on) and a distal surface that is concave or substantially flat (see annotated fig. 1b above for the concave distal surface and see annotated fig. 2b above for substantially flat distal surface), and a support portion (45 and lateral portion of 44) extending radially from the central portion (central portion of 44/45) (see figs. 1a-2b).

Regarding claim 33, Darras discloses all of the elements of the claim (see claim 15 of Darras) except for a central portion comprising a substantially flat proximal surface and a distal surface that is concave or substantially flat, and a support portion extending radially from the central portion.
However, Dugand teaches a safety device (11, figs. 1a-2b) comprising a finger flange (44/45) with a central portion (central portion of 44/45, figs. 2a-2b) comprising a substantially flat proximal surface (proximal surface of the central portion of 44/45) (Examiner notes: see figs. 1a-1b, the proximal surface of the central portion of 44/45 is substantially flat for 43 to rest on) and a distal surface that is concave or substantially flat (see annotated fig. 1b above for the concave distal surface and see annotated fig. 2b above for substantially flat distal surface), and a support portion (45 and lateral portion of 44) extending radially from the central portion (central portion of 44/45) (see figs. 1a-2b).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Darras’s device such that the finger flange comprises a central portion and a support portion, as taught by Dugand, for the purpose of providing sufficient structure for the user to grip the device (par. 0046 of Dugand).
Regarding claim 35, Darras discloses all of the elements of the claim (see claim 1 of Darras) except for a central portion comprising a substantially flat proximal surface and a distal surface that is concave or substantially flat, and a support portion extending radially from the central portion.
However, Dugand teaches a safety device (11, figs. 1a-2b) comprising a finger flange (44/45) with a central portion (central portion of 44/45, figs. 2a-2b) comprising a substantially flat 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Darras’s device such that the finger flange comprises a central portion and a support portion, as taught by Dugand, for the purpose of providing sufficient structure for the user to grip the device (par. 0046 of Dugand).

Claim(s) 36-37 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 2 of U.S. Patent No. 10,363,379 (Darras et al.) in view of Abry (US 2010/0286619).
Regarding claim 36, Darras discloses all of the elements of the claim (see claim 2 of Darras) except for a cap comprising a cylindrical portion having a first outer diameter and a disc portion having a second outer diameter larger than the first outer diameter.
However, Abry teaches a device comprising a cap (33, figs. 2 and 6b) comprising a cylindrical portion (see annotated fig. 6b above) having a first outer diameter (see annotated fig. 6b above), and a disc portion (see annotated fig. 6b above) having a second outer diameter (see annotated fig. 6b above) larger than the first outer diameter (see annotated fig. 6b above).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Darras’s device by adding a cap with a cylindrical portion and a disc portion, as taught by Abry, for the purpose of providing sufficient structure to couple to the needle shield to protect the needle of the device and also easily remove the needle shield when needed (par. 0007 of Abry).
Regarding claim 37, Darras discloses all of the elements of the claim (see claim 2 of Darras) except for a cap comprising a cylindrical portion having a first outer diameter and a disc portion having a second outer diameter larger than the first outer diameter and wherein the cylindrical portion comprises a through hole adapted to accommodate a needle shield.
However, Abry teaches a device comprising a cap (33, figs. 2 and 6b) comprising a cylindrical portion (see annotated fig. 6b above) having a first outer diameter (see annotated fig. 6b above), and a disc portion (see annotated fig. 6b above) having a second outer diameter (see annotated fig. 6b above) larger than the first outer diameter (see annotated fig. 6b above) wherein the cylindrical portion (see annotated fig. 6b above) comprises a through hole (opening of the cylindrical portion) adapted to accommodate a needle shield (12, see fig. 6b).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Darras’s device by adding a cap with a cylindrical portion and a disc portion, as taught by Abry, for the purpose of providing sufficient structure to couple to the needle shield to protect the needle of the device and also easily remove the needle shield when needed (par. 0007 of Abry).

Allowable Subject Matter
Claim(s) 22--24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if overcome the double patenting rejection as set forth above.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Dugand (US 2013/0053788), Dowds (US 2011/0276026), Koiwai et al. (US 2012/0046615), Vogt et al. (US 2012/0203186), and Klintenstedt et al. (US 2013/0220869).
Regarding claim 22, the cited prior arts fail to disclose/teach among all the limitation or render obvious a safety device comprising a finger flange with a resilient clip wherein the 
Dugand only discloses the clip 48 with a transverse beam and a hook as shown in fig. 2a of Dugand. 
Dowds discloses the clip 14 with a transverse beam, a longitudinal beam, and a hook as shown in fig. 2 of Dowds but fails to disclose the transverse beam extending in a radially inward direction, the longitudinal beam extending from the transverse beam in a proximal direction, and a hook extending from the longitudinal beam in the radially inward direction.
Koiwai discloses the clip 7 with a longitudinal beam 7b and a hook 7c as shown in fig. 2 of Koiwai. The longitudinal beam 7b extends from the guide unit 9 which is not a transverse beam.
Vogt only discloses the clip 3 with a longitudinal beam 3b and the hook 3d as shown in fig. 2b of Vogt, but fails to disclose a transverse beam extending in a radially inward direction and the longitudinal beam extending from it.
Klintenstedt discloses the clip 34 with a longitudinal beam and the hook as shown in fig. 3, but fails to disclose a transverse beam extending in a radially inward direction and the longitudinal beam extending from it.
No combination of prior art was found to teach or suggest each and every element of claim 22.
Claims 23-24 are objected by virtue of depending on claim 22.
Examiner notes: see the office actions of the related case 14/914,759.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.